                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA

IN RE:                                      )
                                            )               Bankruptcy Case No.
ATHEROTECH, INC.                            )
                                            )                  16-00909-TOM
      Debtor.                               )



  ORDER REQUIRING ALL DEFENDANTS IN P&H ADVERSARY PROCEEDINGS
              TO ANSWER OR FACE POTENTIAL DEFAULT


       Certain of the adversary proceedings (those set forth on Exhibit 1, the “Active P&H

Cases”) came before this Court for hearing on December 17, 2018. Appearing at the hearing

were: C. Ellis Brazeal III (Special Counsel for Trustee); Brad Hightower (Special Counsel for

the Trustee); Stephen B. Porterfield and Thomas B. Humphries (attorneys for various P&H

Defendants); Phillip A. Sellers, II (attorney for various P&H Defendants); Michael A. Fritz, Sr.

(attorney for John R. Harper, III, MD, PC); and appearing via telephone, Gregory W. Hauswirth

(attorney for various P&H Defendants) and Lauren Warner (attorney for various P&H

Defendants).

       Counsel for the parties in the Active P&H Cases requested the Court to order the parties

in all of the P&H cases to file answers or face potential default. Per its order dated September

12, 2018, this Court had ordered that no Defendant in the Pre-petition processing and handling

adversary proceedings (identified on Exhibit A to the September 12, 2018 Order and attached to

this Order) (the “P&H Defendants”) was required to file an answer or other responsive pleading

unless and until otherwise ordered by the Court. Based upon arguments of counsel, this Court

hereby ORDERS and REQUIRES that the any P&H Defendant(s) that has not filed an answer

in an Adversary Proceeding identified on Exhibit A are now REQUIRED to file an answer or




Case 18-00077-TOM        Doc 7    Filed 01/03/19 Entered 01/03/19 16:00:25          Desc Main
                                  Document     Page 1 of 8
other responsive pleading on or before JANUARY 25, 2019. Any P&H Defendant that fails to

timely file an answer, may be subject to a default judgment.



       Done and ordered this 3rd day of January, 2019.


                                             /s/ Tamara O. Mitchell
                                             UNITED STATES BANKRUPTCY JUDGE




Case 18-00077-TOM        Doc 7    Filed 01/03/19 Entered 01/03/19 16:00:25   Desc Main
                                  Document     Page 2 of 8
                     EXHIBIT 1
  (“Active P&H Adversary Proceedings”)

 Case No.                                         Name

 17-00133   Reynolds v. West Jefferson Internal Medicine, PC

 17-00134   Reynolds v. Warner Family Practice, PC

 17-00142   Reynolds v. Barry K. McLean, MD

 17-00143   Reynolds v. Curewell Medical Center

 17-00144   Reynolds v. David Harding, MD

 17-00145   Reynolds v. Gary L. Howard, MD

 17-00146   Reynolds v. North River Primary Care Associates

 18-00013   Reynolds v. Sharon B. Chaney, MD

 18-00018   Reynolds v. Chad McElroy, MD

 18-00020   Reynolds v. The Bale Center for the Prevention of Heart Attack

 18-00021   Reynolds v. Alabama Family Medical Center, LLC

 18-00022   Reynolds v. Avalon Medical Center

 18-00023   Reynolds v. Canyons Medical Center, PC

 18-00026   Reynolds v. Henry County Medical Center, PC

 18-00030   Reynolds v. David Wynne, MD

 18-00034   Reynolds v. Cardiospecialists Group, Ltd.

 18-00036   Reynolds v. Lavaca Wellness Clinic, P.A.

 18-00041   Reynolds v. Sharma, MD

 18-00046   Reynolds v. Dr. Randolph’s Ageless & Wellness Medical Center

 18-00051   Reynolds v. Barry Collins, MD

 18-00055   Reynolds v. Medicine & Rheumatology Associates, PA

 18-00057   Reynolds v. Lake Lansing Family Practice, PLLC


Case 18-00077-TOM      Doc 7   Filed 01/03/19 Entered 01/03/19 16:00:25      Desc Main
                               Document     Page 3 of 8
 18-00068   Reynolds v. Partners in Freedom, LLC

 18-00071   Reynolds v. William Summers, MD

 18-00073   Reynolds v. North State Medical Group, PA

 18-00074   Reynolds v. Nolan, MD

 18-00084   Reynolds v. Frank Rudeseal, MD

 18-00089   Reynolds v. Daphne Family Practice a/k/a Infirmary Health System, Inc., a/k/a
            S&K, PC

 18-00093   Reynolds v. Southview Medical Center

 18-00097   Reynolds v. Alabama Women’s Specialists

 18-00099   Reynolds v. ACIPCO Medical Group, Inc.

 18-00102   Reynolds v. Francis M. Kundi, MD, PC

 18-00103   Reynolds v. Marc R. Shapiro, MD

 18-00105   Reynolds v. Forest Family Care, Inc.

 18-00106   Reynolds v. Robert B. Pritt, DO, P.A.

 18-00109   Reynolds v. Birmingham Obstetrics/Gynecology, PC

 18-00116   Reynolds v. Medical Offices of Scott B. Halperin, MD, PA

 18-00120   Reynolds v. Susan Dimick, MD

 18-00122   Reynolds v. Acharya

 18-00129   Reynolds v. Freeman Family Practice, LLC

 18-00131   Reynolds v. Samuel W. Ward, MD dba Family Health Care of Chipley

 18-00133   Reynolds v. Ivan Cvik, MD, PA

 18-00138   Reynolds v. Crimson Care, LLC

 18-00138   Reynolds v. Ravish Narvel, M.D., P.A.

 18-00145   Reynolds v. Almirol, MD dba Almirol Internal Medicine, et al.




Case 18-00077-TOM      Doc 7   Filed 01/03/19 Entered 01/03/19 16:00:25        Desc Main
                               Document     Page 4 of 8
                                      EXHIBIT A

                      (All “P&H Adversary Proceedings”)




           Case No.                                            Name

17-00132                        Reynolds v. Premier Family Health PA dba Premier Family Health
17-00133                        Reynolds v. West Jefferson Internal Medicine, PC
17-00134                        Reynolds v. Warner Family Practice, PC
17-00142                        Reynolds v. Mclean
17-00143                        Reynolds v. Curewell Medical Center, PC
17-00144                        Reynolds v. Harding
17-00145                        Reynolds v. Howard
17-00146                        Reynolds v. North River Primary Care Associates
18-00009                        Reynolds v. Parkside Family Clinic, P.A.
18-00010                        Reynolds v. Roberto Bermudez, MD, PA
18-00011                        Reynolds v. Beltway Internal Medicine, LLC
18-00013                        Reynolds v. Chaney, MD
18-00014                        Reynolds v. Kolb
18-00018                        Reynolds v. McElroy
18-00019                        Reynolds v. Ford
18-00020                        Reynolds v. The Bale Center for the Prevention of Heart Attack
18-00021                        Reynolds v. Alabama Family Medical Center, LLC
18-00022                        Reynolds v. Avalon Medical Center, PC
18-00023                        Reynolds v. Canyons Medical Center, PC
18-00024                        Reynolds v. Chestertown Family Medicine of PA of Galena
18-00025                        Reynolds v. Hargadon
18-00026                        Reynolds v. Henry County Medical Center, PC
18-00027                        Reynolds v. Novant Health, Inc., a/k/a Pineville Primary Care
18-00028                        Reynolds v. Temple Medical Clinic, PC
18-00030                        Reynolds v. Wynne
18-00031                        Reynolds v. Molai

Case 18-00077-TOM       Doc 7    Filed 01/03/19 Entered 01/03/19 16:00:25                Desc Main
                                 Document     Page 5 of 8
18-00032                    Reynolds v. Dominguez, MD
18-00033                    Reynolds v. Guerrero, RNNP
18-00034                    Reynolds v. Cardiospecialists Group, LTD
18-00036                    Reynolds v. Lavaca Wellness Clinic, P.A.
18-00037                    Reynolds v. Richard F. Fowler, MD, PC dba Arizona Center for
                            Internal Medicine
18-00038                    Reynolds v. Funk, DO
18-00039                    Reynolds v. CFP Physicians Group
18-00040                    Reynolds v. Mizrahi, MD
18-00041                    Reynolds v. Sharma, MD
18-00043                    Reynolds v. Unlimited Medical Services of Florida, LLC
18-00045                    Reynolds v. San Diego Center for Integrative Medicine, Inc.
18-00046                    Reynolds v. Dr. Randolph’s Ageless & Wellness Medical Center

18-00047                    Reynolds v. Bridget R. Briggs, MD, Inc.
18-00048                    Reynolds v. Miami Center for Advanced Cardiology, LLC
18-00049                    Reynolds v. Family Healthcare of Wytheville, PC
18-00051                    Reynolds v. Collins
18-00053                    Reynolds v. Tonnemacher, MD
18-00054                    Reynolds v. Leslie S. Gaskill, MD, L.L.C.
18-00055                    Reynolds v. Medicine and Rheumatology Associates, P.A.
18-00056                    Reynolds v. LHM Clinic, PC
18-00057                    Reynolds v. Lake Lansing Family Practice, PLLC
18-00059                    Reynolds v. North Fresno Family Health, Inc.
18-00060                    Reynolds v. Atlanta Metro Cardiology, LLC
18-00061                    Reynolds v. Fox, MD
18-00063                    Reynolds v. Personalcare Physicians of Newport Beach, Inc.
18-00064                    Reynolds v. OB-GYN South, PC
18-00065                    Reynolds v. Mainstreet Medical, PC
18-00067                    Reynolds v. South Auburn Medical Clinic, Inc.
18-00068                    Reynolds v. Partners in Freedom, LLC
18-00069                    Reynolds v. Lewis, DO
18-00070                    Reynolds v. Panhandle Family Care Associates, Inc.
18-00071                    Reynolds v. Summers, MD
18-00072                    Reynolds v. Northwest Family Medical Center, PA
18-00073                    Reynolds v. North State Medical Group, PA
18-00074                    Reynolds v. Nolan, MD
18-00075                    Reynolds v. Day, II


Case 18-00077-TOM   Doc 7    Filed 01/03/19 Entered 01/03/19 16:00:25                Desc Main
                             Document     Page 6 of 8
18-00076                    Reynolds v. EMHFL, Inc. d/b/a Ephraim McDowell-Fort Logan
                            Hosp
18-00077                    Reynolds v. Arora, MD
18-00078                    Reynolds v. Lewis Family Medicine, PLLC
18-00079                    Reynolds v. Santos, MD
18-00080                    Reynolds v. Wythe Medical Associates, Inc.
18-00082                    Reynolds v. The Oxford Clinic, LLC
18-00083                    Reynolds v. Dyer Medical Center, Inc.
18-00084                    Reynolds v. Frank H. Rudeseal, MD
18-00085                    Reynolds v. Lahens Medical Center, Inc.
18-00087                    Reynolds v. Alternacare, P.C. dba Complete Family Care

18-00088                    Reynolds v. Memorial Hermann Hospital System
18-00089                    Reynolds v. Daphne Family Practice
18-00090                    Reynolds v. Griffith, MD
18-00091                    Reynolds v. Linda S. Falconio, MD, Inc. dba The Doctors Office

18-00092                    Reynolds v. Johnstone, MD
18-00093                    Reynolds v. Southview Medical Group, PC
18-00094                    Reynolds v. Hussey, DO
18-00095                    Reynolds v. John R. Harper III, MD, PC
18-00096                    Reynolds v. Northwest Arkansas Internal Medicine, PLLC
18-00097                    Reynolds v. Alabama Women's Specialists, P.C.
18-00098                    Reynolds v. Cox, DO
18-00099                    Reynolds v. Acipco Medical Group, Inc.
18-00100                    Reynolds v. Dy
18-00102                    Reynolds v. Francis M. Kundi, MD, PC
18-00103                    Reynolds v. Marc R. Shapiro, MD
18-00104                    Reynolds v. Family & Urgent Care Clinic, PLLC
18-00105                    Reynolds v. Forest Family Care, Inc.
18-00106                    Reynolds v. Robert B. Pritt, DO, P.A.
18-00107                    Reynolds v. James M. Hoff, MD
18-00108                    Reynolds v. Mark Hoff, MD
18-00109                    Reynolds v. Birmingham Obstetrics/Gynecology, PC
18-00110                    Reynolds v. Primary Care Northwest, PLLC
18-00111                    Reynolds v. Wyndhurst Family Medicine, PC
18-00112                    Reynolds v. Beebe Medical Center, Inc.
18-00113                    Reynolds v. Joy Emmanuel Cochrane, DO, Inc., dba Lakes Urgent

Case 18-00077-TOM   Doc 7    Filed 01/03/19 Entered 01/03/19 16:00:25                Desc Main
                             Document     Page 7 of 8
18-00114                    Reynolds v. Donny Huang, MD

18-00115                    Reynolds v. Dr. Charles Kilo
18-00116                    Reynolds v. Medical Offices of Scott Halperin, MD, PA
18-00117                    Reynolds v. Karen Kutikoff, MD, PA
18-00118                    Reynolds v. Springhill Hospitals, Inc.
18-00119                    Reynolds v. Debin, MD
18-00120                    Reynolds v. Dimick, MD
18-00121                    Reynolds v. Reed, MD
18-00122                    Reynolds v. Acharya
18-00123                    Reynolds v. Mathew, MD
18-00125                    Reynolds v. Coastal Internal Medicine Specialists, PA

18-00126                    Reynolds v. Frank, D.O., F.A.C.O.I.
18-00127                    Reynolds v. Sage Health, LLC
18-00128                    Reynolds v. Rathbone (A Medical Corporation) dba
                            Rathbone Clinic
18-00129                    Reynolds v. Freeman Family Practice, LLC
18-00130                    Reynolds v. Family Medical Center of Georgetown, P.A
18-00131                    Reynolds v. Samuel W. Ward, MD dba Family Health Care of
                            Chipley
18-00132                    Reynolds v. Revana Family Partners, LP
18-00133                    Reynolds v. Ivan Cvik, MD, PA
18-00134                    Reynolds v. Illiana Micali, MD
18-00135                    Reynolds v. Louis P. Coates, DO
18-00136                    Reynolds v. Adrienne Ertl, MD
18-00137                    Reynolds v. About Women's Health Medical Group, A Profess
18-00138                    Reynolds v. Cosma, M.D. et al
18-00139                    Reynolds v. Sammarone, Jr., DO
18-00140                    Reynolds v. University Family Medicine Center, PA
18-00141                    Reynolds v. Plant City Internal Medicine Specialists, PA
18-00142                    Reynolds v. Medical Group of North County, Inc.
18-00143                    Reynolds v. Diel dba Affordable Medical Care
18-00144                    Reynolds v. Wellington Medical Care Associates, LLC
18-00145                    Reynolds v. Almirol, MD dba Almirol Internal Medicine et al




Case 18-00077-TOM   Doc 7    Filed 01/03/19 Entered 01/03/19 16:00:25                  Desc Main
                             Document     Page 8 of 8
